Polos, C.J. Claimant, an inmate of an Illinois penal institution, has brought this action to recover the value of certain items of personal property of which he was allegedly possessed while incarcerated. Claimant contends that the property in question was lost while in the actual physical possession of the State of Illinois, and that the State is liable as a bailee for the return of that property. The record in this cause establishes that on or about September 20,1975, Claimant, an inmate at the Vienna Correctional Center, was notified that he was being released pending a new trial. When he left the Correctional Center he did not remove his clothing from his cell. Approximately two weeks later he was arrested on a federal warrant and returned to the Vienna Correctional Center, and found that the majority of his personal effects were missing. Claimant had been instructed to remove his items when he was released, but he did not do so. In Bargas v. State, No. 32 Ill.Ct.Cl._, this Court held that the State does not have a duty to safeguard inmate’s property from pilferage by other inmates. Here Claimant voluntarily left his property in his cell when he was released from the Vienna Correctional Center, although he had been instructed to take his property with him. The State did not become a bailee of that property, and is not responsible for the loss of that property after it had been abandoned by Claimant. It is therefore ordered that this claim be, and hereby is, denied.